The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 12, 2015

                                       No. 04-14-00288-CR

                                   Ricardo Roger MORALES,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1384-CR-A
                                 William Old, Judge Presiding


                                         ORDER
        On December 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief and obtain a
copy of the record. Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Counsel
provided appellant with an “Appellant’s Motion for Pro Se Access to the Appellate Record.” On
December 22, 2014, the State filed a letter waiving its right to file an appellee’s brief unless the
appellant files a pro se brief. Because appellant had not requested access to the record as of
December 31, 2014, this court issued an order informing appellant that if he desired to file a pro
se brief, he must do so no later than February 13, 2015. However, on January 9, 2015, appellant
filed a motion requesting access to the record.


        We WITHDRAW our order dated December 31, 2014 and issue this order in its place.
Appellant’s motion to access the record is GRANTED. It is ORDERED that the district clerk of
Guadalupe County shall prepare and send a full and complete duplicate copy of the clerk’s
record and the reporter’s record for cause number 13-1384-CR-A to appellant at Ricardo Roger
Morales #1922160, Michael Unit, 2664 FM 2054, Tennessee Colony, Texas 75886 no later
than January 23, 2015. It is FURTHER ORDERED that the district clerk file written notice in
this court no later than January 23, 2015 confirming the date the record was sent to appellant.
        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date this court receives written notice that the record was sent to appellant
by the district clerk. If the appellant files a pro se brief, the State may file a responsive brief no
later than thirty days after the date the appellant’s pro se brief is filed in this court.

     It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court